DETAILED ACTION
	This is a first office action in response to application 17/064,677 filed 10/07/2020, in which claims 1-11 are presented for examination. Currently claims 1-11 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication No. 2015/0035734 A1 hereinafter Lee.

Consider Claim 1 and Similar Method Claim 11 (for reciting similar language):
Lee discloses a display device that includes an active matrix substrate provided with a plurality of data signal lines, a plurality of scanning signal lines intersecting the plurality of data signal lines, and a plurality of pixel forming units arranged along the plurality of data signal lines and the plurality of scanning signal lines, the display device comprising: (Lee, See Abstract.)
	a demultiplexing circuit that includes a plurality of demultiplexers respectively corresponding to a plurality of sets of data signal line groups obtained by dividing the plurality of data signal lines into groups with two or more data signal lines making up one set, and a plurality of input terminals respectively corresponding to the plurality of demultiplexers; (Lee, [0059], “The demux switching circuit 15 shown in FIG. 6 includes first demux switches S11, S21, and S31 and second demux switches S12, S22, and S32, which are connected to output channels CH1, CH2, and CH3 of the data driving circuit, respectively.  The demux switching circuit 15 divides signals received from the data driving circuit using a 1 to 2 demultiplexing method and outputs the divided signals to data lines D1 to D6.  Because the 1 to 2 demux is applied to pixels displaying three colors, pixels of the same color are selectively connected to the first demux switches S11, S21, and S31 simultaneously operating in response to a first demux control signal DMUX1 and the second demux switches S12, S22, and S32 simultaneously operating in response to a second demux control signal DMUX2.  For example, a B pixel is connected to the first demux switch S11 through the first data line D1, and another B pixel is connected to the second demux switch S22 through the fourth data line D4.  Further, a G pixel is connected to the second demux switch S12 through the second data line D2, and another G pixel is connected to the first demux switch S31 through the fifth data line D5.  Further, an R pixel is connected to the first demux switch S21 through the third data line D3, and another R pixel is connected to the second demux switch S32 through the sixth data line D6.”)
	a data drive circuit that applies, to each of the plurality of input terminals, a signal into which two or more data signals are time-division multiplexed as a multiplexed data signal, the two or more data signals being respectively applied to the two or more data (Lee, [0052], “The data driving circuit 12 converts the digital video data RGB received from the timing controller 11 into an analog signal based on the data control signal DDC and generates the data voltage Vdata.  The data driving circuit 12 also generates the reference voltage Vref of a constant level.  The data driving circuit 12 alternately outputs the reference voltage Vref and the data voltage Vdata in one horizontal period 1H in accordance with the example driving timing diagrams shown in FIGS. 7, 10, 12, 14, and 16.  The data driving circuit 12 has output channels, of which the number is less than the number of data lines 18 of the display panel 10.  The data driving circuit 12 simultaneously outputs the reference voltage Vref through all of the output channels during a portion of one horizontal period 1H and simultaneously outputs the respective data voltage Vdata through each of the output channels during the remaining portion of the one horizontal period 1H.  In the example embodiments disclosed herein, one horizontal period 1H is defined as a value obtained by dividing one frame period by a vertical resolution of the display panel.”)
	a demultiplexing control circuit that generates a demultiplexing control signal for controlling the demultiplexing circuit such that the plurality of data signals are respectively applied to the plurality of data signal lines, wherein each of the plurality of demultiplexers includes: (Lee, [0055], “The control signal generator 16 generates the demux switching control signals DCTR.  The demux switching control signals DCTR include the first to Nth demux control signals and the auxiliary control signal.  The control signal generator 16 may be mounted inside the timing controller 11.”)
	two or more main switching elements respectively corresponding to the two or more data signal lines in the corresponding set, the main switching elements each having a first conduction terminal connected to the corresponding data signal line, a second conduction terminal connected to the input terminal corresponding to the demultiplexer, and a control terminal for receiving a connection control signal for switching between an on-state and an off-state based on the demultiplexing control (Lee, [0063], “The demux switching circuit 15 may further include first auxiliary switches R11, R21, and R31 respectively connected in parallel to the first demux switches S11, S21, and S31 and second auxiliary switches R12, R22, and R32 respectively connected in parallel to the second demux switches S12, S22, and S32, so as to time-divide the supply timings of the reference voltage Vref and the data voltage.”)
	two or more sub-switching elements respectively corresponding to the two or more main switching elements, the sub-switching elements each having first and second conduction terminals respectively connected to the first and second conduction terminals of the corresponding main switching element, and a control terminal for receiving a connection control signal for switching between the on-state and the off-state based on the demultiplexing control signal, and (Lee, [0063], “The demux switching circuit 15 may further include first auxiliary switches R11, R21, and R31 respectively connected in parallel to the first demux switches S11, S21, and S31 and second auxiliary switches R12, R22, and R32 respectively connected in parallel to the second demux switches S12, S22, and S32, so as to time-divide the supply timings of the reference voltage Vref and the data voltage.  The first and second auxiliary switches are simultaneously turned on in the initialization period P1 and the sensing period P2 in response to an auxiliary control signal RCTR supplied from the control signal generator 16, and may supply the reference voltage Vref to all of the data lines D1 to D6.  The first demux switches S11, S21, and S31 are turned on in response to the first demux control signal DMUX1, and supplies a data voltage Vdata1 to data lines D1, D3, and D5 in the programming period P3.  The second demux switches S12, S22, and S32 are turned on in response to the second demux control signal DMUX2, and supplies a data voltage Vdata2 to data lines D2, D4, and D6 in the programming period P3.”)
	the demultiplexing control circuit generates the demultiplexing control signal such that each of the two or more sub-switching elements included in each of the plurality of demultiplexers is turned off at a point in time later than a point in time when the corresponding main switching element is turned off. (Lee, [0063], “The first demux switches S11, S21, and S31 are turned on in response to the first demux control signal DMUX1, and supplies a data voltage Vdata1 to data lines D1, D3, and D5 in the programming period P3.  The second demux switches S12, S22, and S32 are turned on in response to the second demux control signal DMUX2, and supplies a data voltage Vdata2 to data lines D2, D4, and D6 in the programming period P3.”)

Consider Claim 2:
	Lee disclose the display device according to claim 1, wherein each of the plurality of main switching elements and the plurality of sub-switching element includes a field effect transistor. (Lee, [0050], “The TFTs included in each pixel may be implemented as an oxide TFT including an oxide semiconductor layer.  For large size displays, the oxide TFT exhibits advantageous characteristics with respect to, among other things, electron mobility and process deviation.  However, the embodiment of the invention is not limited to oxide TFTs, and different types of TFTs may be used.  For example, the semiconductor layer of the TFT may be formed of amorphous silicon, polycrystalline silicon, and other material known to those skilled in the art.  The embodiment of the invention describes an n-type TFT as an example, but a p-type TFT may be used.”)

Consider Claim 3:
	Lee disclose the display device according to claim 2, wherein the field effect transistor of each of the plurality of main switching elements and the plurality of sub-switching elements is a thin film transistor in which a channel layer is formed of an oxide semiconductor. (Lee, [0050], “The TFTs included in each pixel may be implemented as an oxide TFT including an oxide semiconductor layer.  For large size displays, the oxide TFT exhibits advantageous characteristics with respect to, among other things, electron mobility and process deviation.  However, the embodiment of the invention is not limited to oxide TFTs, and different types of TFTs may be used.  For example, the semiconductor layer of the TFT may be formed of amorphous silicon, polycrystalline silicon, and other material known to those skilled in the art.  The embodiment of the invention describes an n-type TFT as an example, but a p-type TFT may be used.”)


Consider Claim 5:
	Lee discloses the display device according to claim 1, wherein the demultiplexing circuit further includes two or more signal lines for dividing the main switching elements to which the same connection control signal is to be applied into two or more main switching element groups, among the main switching elements included in the plurality of demultiplexers, and respectively transmitting the same connection control signal to the two or more main switching element groups. (Lee, [0059], “The demux switching circuit 15 shown in FIG. 6 includes first demux switches S11, S21, and S31 and second demux switches S12, S22, and S32, which are connected to output channels CH1, CH2, and CH3 of the data driving circuit, respectively.  The demux switching circuit 15 divides signals received from the data driving circuit using a 1 to 2 demultiplexing method and outputs the divided signals to data lines D1 to D6.  Because the 1 to 2 demux is applied to pixels displaying three colors, pixels of the same color are selectively connected to the first demux switches S11, S21, and S31 simultaneously operating in response to a first demux control signal DMUX1 and the second demux switches S12, S22, and S32 simultaneously operating in response to a second demux control signal DMUX2.  For example, a B pixel is connected to the first demux switch S11 through the first data line D1, and another B pixel is connected to the second demux switch S22 through the fourth data line D4.  Further, a G pixel is connected to the second demux switch S12 through the second data line D2, and another G pixel is connected to the first demux switch S31 through the fifth data line D5.  Further, an R pixel is connected to the first demux switch S21 through the third data line D3, and another R pixel is connected to the second demux switch S32 through the sixth data line D6.”)

Consider Claim 6:
Lee disclose the display device according to claim 1, wherein the demultiplexing control circuit generates the demultiplexing control signal such that each of the two or more sub-switching elements and the corresponding main switching element change to the on-state at the same time. (Lee, [0059], “The demux switching circuit 15 shown in FIG. 6 includes first demux switches S11, S21, and S31 and second demux switches S12, S22, and S32, which are connected to output channels CH1, CH2, and CH3 of the data driving circuit, respectively.  The demux switching circuit 15 divides signals received from the data driving circuit using a 1 to 2 demultiplexing method and outputs the divided signals to data lines D1 to D6.  Because the 1 to 2 demux is applied to pixels displaying three colors, pixels of the same color are selectively connected to the first demux switches S11, S21, and S31 simultaneously operating in response to a first demux control signal DMUX1 and the second demux switches S12, S22, and S32 simultaneously operating in response to a second demux control signal DMUX2.  For example, a B pixel is connected to the first demux switch S11 through the first data line D1, and another B pixel is connected to the second demux switch S22 through the fourth data line D4.  Further, a G pixel is connected to the second demux switch S12 through the second data line D2, and another G pixel is connected to the first demux switch S31 through the fifth data line D5.  Further, an R pixel is connected to the first demux switch S21 through the third data line D3, and another R pixel is connected to the second demux switch S32 through the sixth data line D6.”)

Consider Claim 10:
	Lee discloses the display device according to claim 1, wherein the demultiplexing circuit is integrally formed with the plurality of pixel forming units on the active matrix substrate. (Lee, [0041], “As shown in FIGS. 4 and 5, an organic light emitting display according to an embodiment of the invention includes a display panel 10 including a plurality of pixels, a data driving circuit 12 generating a data voltage Vdata to be applied to the pixels, a gate driving circuit 13 generating a gate signal to be applied to the pixels, a timing controller 11 for controlling operation timing of the data driving circuit 12 and the gate driving circuit 13, a demultiplexer (demux) switching circuit 15 which demultiplexes the data voltage Vdata received from the data driving circuit 12 and supplies the demultiplexed data voltage Vdata to data lines 18, and a control signal generator 16 generating demux switching control signals DCTR.  Alternatively, the timing controller 11 may be configured to generate the demux switching control signals DCTR and supply them directly to the demux switching circuit 15.  For example, the timing controller 11 may be configured to include the control signal generator 16.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Application Publication No. 2015/0035734 A1 applied to claims 1 and 2 above and further in view of Kimura United States Patent No. 6,157,334 hereinafter Kimura.

Consider Claim 4:
	Lee disclose the display device according to claim 2, and while teaching it was known to use oxide TFTs and acknowledges different types can be used (Lee, [0050]) however Lee does not expressly suggest wherein a channel width of the field effect transistor of each of the plurality of sub-switching elements is smaller than a channel width of the field effect transistor of each of the plurality of main switching elements.
	Kimura however teaches that those of skill in the art are aware of providing field effect transistors with varying widths as changing the channel width of a FET is a known technique for increasing or reducing the “ON” resistance value of the transistor and therefore teaches wherein a channel width of the field effect transistor of each of the  (Kimura, Column 13-14, “Thus, if the channel width is increased, a resistance value decreases, and, if the channel length is increased, a resistance value increases.” “Thus, by adjusting the channel width and channel length, it is possible to  change the value of resistance of the field effect transistor and obtain the binary-loaded resistance.  In addition, the wider the channel width becomes, the less the value of resistance becomes, and the longer the channel length becomes, the larger the value of resistance becomes.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing FETs with different channel widths as this is a known effect of these devices and changing the channel width achieve this result was known in view of Kimura and would have been utilized for the purpose of a parasitic resistance value between a source and a drain in each transistor can be avoided and additional resistors may be omitted. (Kimura, Column 14)

Consider Claim 7:
	Lee discloses the display device according to claim 1, however Lee although teaching it was known to utilize any type of FET does not expressly suggest wherein demultiplexing control circuit generates the demultiplexing control signal such that a voltage amplitude of the connection control signal applied to the control terminal of each of the two or more sub-switching elements is smaller than a voltage amplitude of the connection control signal applied to the control terminal of the corresponding main switching element.
Kimura however teaches that those of skill in the art are aware of providing field effect transistors with varying widths as changing the channel width of a FET is a known technique for increasing or reducing the “ON” resistance value of the transistor and therefore in applying different FETs having varying channel widths results in a voltage amplitude of the connection control signal applied to the control terminal of each of the two or more sub-switching elements is smaller than a voltage amplitude of the connection control signal applied to the control terminal of the corresponding main switching element. (Kimura, Column 13-14, “Thus, if the channel width is increased, a resistance value decreases, and, if the channel length is increased, a resistance value increases.” “Thus, by adjusting the channel width and channel length, it is possible to  change the value of resistance of the field effect transistor and obtain the binary-loaded resistance.  In addition, the wider the channel width becomes, the less the value of resistance becomes, and the longer the channel length becomes, the larger the value of resistance becomes.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing FETs with different channel widths as this is a known effect of these devices and changing the channel width achieve this result was known in view of Kimura and would have been utilized for the purpose of a parasitic resistance value between a source and a drain in each transistor can be avoided and additional resistors may be omitted. (Kimura, Column 14)

Claim Rejections - 35 USC § 103
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Application Publication No. 2015/0035734 A1 as applied to claim 1 Hong et al. U.S. Patent Application Publication No. 2020/0184871 A1 hereinafter Hong.

Consider Claim 8:
	Lee disclose the display device according to claim 1, however does not suggest wherein the demultiplexing circuit further includes a plurality of boost circuits that generate a connection control signal to be applied to the control terminals of the main switching elements included in the plurality of demultiplexers based on the demultiplexing control signal, as a signal of a voltage boosted to be higher than a voltage of the demultiplexing control signal. (Hong, [0186], “Referring to FIG. 6, the bootstrapping demultiplexer circuit BTS_DeMUX can further include: a first charge/discharge control circuit CDC1 controlling the charge and discharge of the first capacitor C1 and the third capacitor C3; and a second charge/discharge control circuit CDC2 controlling the charge and discharge of the second capacitor C2 and the fourth capacitor C4.”)
	Hong however teaches it was technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a boosting circuit and therefore teaches wherein the demultiplexing circuit further includes a plurality of boost circuits that generate a connection control signal to be applied to the control terminals of the main switching elements included in the plurality of demultiplexers based on the demultiplexing control signal, as a signal of a voltage boosted to be higher than a voltage of the demultiplexing control signal.
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing a boosting circuit as this was a known technique in view of Hon and would have used to (Hong, [0008-0010])
Consider Claim 9:
	Lee in view of Hong disclose the display device according to claim 8, wherein each of the plurality of boost circuit includes: an internal node connected to the control terminal of the main switching element to which the connection control signal to be generated is to be applied; (Hong, [0180], “Referring to FIG. 6, the bootstrapping demultiplexer circuit BTS_DeMUX can include:”)
	a diode-connected charging transistor for charging the internal node, a discharging switching element for discharging the internal node; (Hong, [0199], “Referring to FIG. 6, the first charge/discharge control circuit CDC1 can include a first charge controller CT1, a first discharge controller DT1, and a first discharge auxiliary controller DAT1.”)
	a boost capacitor; a first input terminal connected to the internal node via the charging transistor; a second input terminal connected to a control terminal of the discharging switching element; and (Hong, [0201], “The first discharge controller DT1 can be electrically connected between the first supply node Ns1 and the first control node VA1, and can be on-off controlled by a first discharge signal, by which the discharge of the first capacitor C1 and the third capacitor C3 is triggered.”)
	a third input terminal connected to the internal node via the boost capacitor, the demultiplexing control signal includes a plurality of boost control signals, and the demultiplexing circuit is configured such that among the plurality of boost control signals, three boost control signals for the connection control signal to be generated by the corresponding boost circuit are respectively applied to the first, second, and third (Hong, [0172] [0174], [0187], See Fig. 6 items CS1 CS2 and CAS1.) 
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to 
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626